Title: To George Washington from Edmund Randolph, 9 April 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia April 9. 1794.
          
          I do myself the honor of inclosing for your consideration the request of Mr Philip Mark
            to be appointed consul of the United States in the Germanic Empire. His recommendations are also forwarded, and will be found to be
            satisfactory. As before an office is instituted, it ought to be seen to promise public
            utility, I have inquired into the effect of the establishment solicited. The benefits
            proposed are the aid, which a consul, fixed at Nuremberg in Franconia may give to
            Emigration; the facility, which he may afford to the remittances of property from
            thence; and a certain portion of intercourse carried on, as Mr King represents to me,
            between New-York and Nuremberg. The only question therefore of
            serious consideration in this business seems to be; whether any political objections
            exist against the sending of a consul for the first time now into
            Germany? or whether an offence even to the caprice of any other government, when so
            small a public good is to be produced, ought to be hazarded? These are subjects of
            expediency only; and do not operate very strongly upon my own mind;
            altho’ I thought it proper to lay them before you. I have the
            honor, sir, to be with the highest respect Yr mo. ob. serv.
          
            Edm: Randolph.
          
        